Citation Nr: 1336926	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  07-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for arterial hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a refractive error, blepharitis, and bilateral cataracts, claimed as an eye disability, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for mild venous valvular insufficiency, claimed as circulatory problems, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, NOS.

6.  Entitlement to service connection for tinea, claimed as a skin condition.

7.  Entitlement to service connection for a chronic lumbosacral strain with likely herniated nucleus pulposus, claimed as a back condition.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

This appeal arises from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for depressive disorder, NOS, has been recharacterized as service connection for an acquired psychiatric disability, to include depressive disorder, NOS.

This claim was previously before the Board in December 2011, January 2013, and June 2013.  Additional development is needed before the claim can be decided on the merits.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As observed in the Board's June 2013 Remand, the claims file as it is currently constituted does not include service treatment records (STRs).  However, the October 2007 statement of the case and the March 2013 supplemental statement of the case both list STRs among the evidence considered, and both make reference to them in the Reasons and Bases section of those documents.  In May 2013, the Board remanded the claim in order for the STRs to be associated with the claims file again.  Thereafter, the Veteran's service personnel records were associated with the claims file, but there remains no service treatment records in the file, and it does not appear all appropriate action to recover them was accomplished.  Given their obvious relevance to the Veteran's claims, it will be necessary to undertake efforts to locate the service treatment records.  

Private treatment records from April 2013 to May 2013 were associated with the record in August 2013.  The September 2013 supplemental statement of the case did not include these newly obtained medical records in the list of evidence or in the analysis.  While in remand status, these records need to be considered in the context of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with all appropriate procedures, including those set out in VA Manual M21-1MR, part III, conduct a search for the Veteran's missing STRs that were previously associated with the claims file, and undertake appropriate efforts to re-construct them if they are not located, including asking the Veteran to submit copies of any STRs in his possession.  All actions taken in this regard should be documented.  If the complete STRs cannot be obtained, a formal finding of unavailability must be made.

2.  Thereafter, after undertaking  any additional development as may become indicated, re-adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

